Citation Nr: 1001060	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to 
August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA) Vocational and Rehabilitation 
Counseling Division (VR&C) of the Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran is service connected for major depression, 
which is rated 30 percent disabling.

2.  The Veteran's service-connected disability does not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; and 
as the effects of an employability impairment have been 
overcome, he does not have an employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits, under Chapter 31 of Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.50, 
21.51 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the notice and duty to assist 
provisions of the VCAA are relevant to Chapter 51 of Title 38 
of the United States Code, and do not apply in vocational 
rehabilitation benefits which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).

VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420(a), "VA will inform a veteran in writing 
of findings affecting receipt of benefits and services under 
Chapter 31."  The Veteran received a copy of the decision 
denying his claim, and a statement of the case showing the 
evidence considered and the reasons why the claim remained 
denied.  The RO has obtained relevant VA records and 
information regarding the Veteran's employment status.  
Accordingly, that Board finds that the Veteran has been 
informed in writing of findings affecting his receipt of 
vocational rehabilitation benefits and services.

Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2009).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2009).

An employment handicap is "an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests."  38 U.S.C.A. 
§ 3101(1) (West 2002).

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service-connected disabilities must contribute in substantial 
part to the overall vocational impairment.  38 C.F.R. § 21.51 
(2009).

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(a) (2009).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests.  38 
C.F.R. § 21.51(b) (2009).  Service-connected disabilities 
must have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment, but 
need not be the sole or primary cause of the employment 
handicap.  38 C.F.R. § 21.51(c)(1) (2009).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c).  38 C.F.R. § 21.51(c)(2) (2009).

The factors of 38 C.F.R. § 21.50(c) (2009) consist of the 
following: (1) the handicapping effects of the individual's 
service-connected and nonservice-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.

Service records show the Veteran took the following courses: 
nuclear electronics technician, naval nuclear power school, 
and nuclear propulsion plant operator reactor.  His 
occupations included fireman, seaman, electrical mechanical 
equipment repair, nuclear propulsion plant operator trainee, 
electronics technician, and submarine nuclear propulsion 
plant operator.  The Veteran was discharged from active duty 
in August 2004.

In a November 2004 rating decision, the RO granted service 
connection for major depression and assigned a 10 percent 
disability rating.

In August 2005, the Veteran filed an Application for 
Vocational Rehabilitation (VA Form 28-1900).  He indicated 
that he had completed three years of college.  He was 
currently employed with Insight Global/Quest Diagnostics.  
His duties included installing networking equipment, setting 
up networks, and training clients.  The monthly salary was 
$2,400.00.  With regard to barriers, the Veteran indicated 
that he had chest pains and felt depressed at times.  It was 
hard to keep up with the job, because he felt tired for no 
reason at many times during the day.  He indicated that he 
hoped to finish his degree or get a certificate so that he 
could get a desk job with an information technology (IT) 
company.

A September 2005 Rehabilitation Needs Inventory (VA Form 28-
1902w) indicates the Veteran wished to obtain additional 
education and training so that he could work in his chosen 
field, which included computer programming, IT, and web-based 
technology.  He was employed in August and September 2005 as 
a client systems analysis for Quest Diagnostic.  He repaired 
and built client networks and computer systems.  This was a 
temporary contract.  From August 2004 to the present, he 
worked full-time as the owner of a website.  During his time 
in the Navy, the Veteran was a student in the nuclear powers 
school and received nuclear power prototype training.  He 
operated a nuclear reactor under instruction.  He was also a 
seaman and student at the naval training command.  He 
indicated, to explain periods of unemployment, that he had 
started his own business and started going back to school.  
With regard to educational history, the Veteran indicated 
that he attended a technical high school and studied 
electronics from 1992 to 1996.  He attended the University of 
Michigan from 1996 to 2002 and studied electrical and 
computer engineering.  He also attended the University of 
Phoenix from 2005 to the present and studied IT.  He liked 
math, computer programming, and physics.

A September 2005 VA notation indicates that the Veteran was 
an hour late for his vocational rehabilitation testing 
appointment and was sent home.  He was instructed to call a 
counselor for retesting.

In a September 2007 rating decision, the RO increased the 
disability rating for major depression to 30 percent, 
effective June 8, 2007.  That is the Veteran's only service-
connected disability.

In September 2007, the Veteran submitted an Application for 
Vocational Rehabilitation (VA Form 28-1900), the current 
claim on appeal.  He indicated that he was currently employed 
with Lockheed Martin, providing desktop support via the 
telephone.  His monthly salary was $960.00.  With regard to 
barriers, the Veteran indicated that it was hard for him to 
deal with groups of people, and he never left the house 
unless it was necessary.  He sought training to allow him to 
get a job where he could work from home and still make a good 
living.  He sought to complete his degree and get a position 
in the IT industry.

In October 2007, the Veteran underwent Career Scope testing.  
His areas of interest were determined to be 
leading/influencing, mechanical, scientific, and artistic.  
He scored in the average or above-average range for all 
aptitudes, and was recommended as qualified for all work 
groups, including those that were in his significant interest 
areas.

In an October 2007 Rehabilitation Needs Inventory (VA Form 
28-1902w), the Veteran indicated that he wanted help to go to 
school so he could succeed in the IT field.  He was 
interested in the field of IT.  He was currently employed 
full time, from August 2004 to the present, as the owner of 
his own website, which fixed computers and built websites.  
The income was $2,000.00 per month.  He was also employed 
part time as a systems support analyst for Lockheed Martin 
from June 2006 to the present.  The monthly income was 
$1,060.00.  He provided help desk services to computer users.  
He had previous work experience at Quest Diagnostics/Insight 
Global as a client systems analyst, where he maintained, 
repaired, and installed client systems.  He also previously 
worked for the University of Michigan as an assistant 
technologist, where he worked maintaining computers and 
performing network troubleshooting.  He indicated that his 
disability was something that he could manage but not without 
some help.  There were ways to deal with it, and he worked 
and went to school from home.  The Veteran indicated that he 
panicked sometimes around crowds.  He found it much easier to 
work from home.  This made it hard to go to school.  The IT 
field had a lot of programs for those with degrees.

An October 2007 Employment Handicap Worksheet (VA Form 28-
0799), completed by a case manager, indicated that the 
Veteran's major depressive disorder caused impairment or 
functional limitations for his ability to prepare for 
employment and retain employment.  The major depressive 
disorder did not contribute in substantial part to the 
impairment.  The employment was consistent with the Veteran's 
demonstrated aptitudes, interests, and abilities.  The 
employment did not aggravate his disability.  The employment 
was stable and utilized the Veteran's developed skills and 
education.  The Veteran overcame the impairment to his 
employment.  The determination was that the Veteran did not 
have an employment handicap.  He also did not have a serious 
employment handicap.

An October 2007 Counseling Record (VA Form 28-1902b) 
indicated that the Veteran had an impairment of employability 
and a service-connected disability that materially 
contributed to the impairment of employability.  However, the 
Veteran had overcome the effects of the impairment of 
employability.  He did not have an employment handicap or a 
serious employment handicap.

An October 2007 Vocational Rehabilitation notation indicated 
that the Veteran attended an appointment, completed the 
Career Scope test, and scored in the above average range.  
Entitlement was denied because he was found to be qualified 
for suitable employment based on education, training, and 
acquired skills.

In October 2007, the Veteran submitted a copy of his résumé.  
He indicated that he had over ten years of experience in IT.  
His work history was noted as the same that had been reported 
previously.

In an October 2007 letter, the RO denied the Veteran's 
request for Vocational Rehabilitation and Employment 
services.  The decision became final in 30 days unless new 
evidence was submitted.

A December 2007 job description from Lockheed Martin lists 
the details for the job of computer systems analyst.  The 
typical minimum requirements for this job included a 
bachelor's degree from an accredited college in a related 
discipline, or equivalent experience/combined education, with 
two years of professional experience.

In a March 2008 written statement, the Veteran indicated that 
he was no longer working and needed benefits.

In a March 2008 written statement, the Veteran indicated that 
he was a Naval Nuke while in service and could not do that 
type of work anymore.  It was one of the reasons he was 
discharged.  Since discharge, his disability rating for major 
depression had increased.  In order to obtain employment in 
the IT field that would allow him to live comfortably, he 
needed a college degree.  This was particularly true for 
people that wanted to work from home.  The job he had been in 
asked for a college degree.  He was trained in nuclear 
engineering while in service and could not work in that field 
without a degree or certificate.  He was lucky with his job 
at Lockheed Martin.

In March 2008, the Veteran submitted internet information 
from the Department of Labor, Bureau of Labor Statistics.  
The education needed for this type of employment was 
described, which included employment that required a 
bachelor's degree and employment that did not.

In a March 2008 letter, the RO indicated that the Veteran's 
case was discontinued because it was determined that he was 
qualified for suitable employment.  An employment handicap 
did not exist when the Veteran's employability was not 
impaired or he has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his aptitudes, abilities, and interests, and is 
successfully maintaining that employment.

In an April 2008 written statement, the Veteran indicated 
that he was trying to find suitable employment but found it 
hard to do without education.  He believed that he could if 
he had a degree, but he could not obtain this without 
vocational rehabilitation benefits.  While he had full time 
employment, that employment was not in the area that he was 
trained for, and it was not suitable for anyone with a 
family.  He needed help in getting trained in the IT field.

In a May 2008 written statement, the Veteran indicated that, 
since leaving service, he had barely made over $10,000 per 
year.  He tried to go to school and deal with his depression.  
The work he had was not consistent with his abilities, 
aptitudes, or interests.  The part-time work status at 
Lockheed Martin was not a decision of his.  He knew that he 
would not keep the job and was no longer an employee at that 
company.  Although he had some decent months with his 
business, he still did not make enough money to support 
himself.

The Veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, that is, he has a service-connected 
disability rated more than 20 percent.  See 38 U.S.C.A. § 
3102; 38 C.F.R. § 21.40.  As previously indicated, his single 
service-connected disability has a rating of 30 percent.  
However, to establish basic entitlement to vocational 
rehabilitation, the Veteran must also show the need for 
vocational rehabilitation due to an employment handicap.  See 
38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).  It is this 
requirement that he does not satisfy, for the reasons that 
follow.

The evidence reasonably shows both that the Veteran has a 
vocational impairment and that his service-connected 
disability contributes substantially to such impairment.  He 
has overall vocational impairment due to his service-
connected major depressive disorder.  This disability, to 
some extent, interferes with his job, which appears reliant 
upon some interaction with other people.  Further, in October 
2007, the VR&C counselor found that the Veteran had an 
impairment of employability, and the service-connected 
disability "materially contribute(d)" to the impairment of 
employability.  Consequently, two of the three criteria for 
establishing an employment handicap are met.  See 38 C.F.R. § 
21.51(a),(c).

To establish that he has an "employment handicap," however, 
the Veteran must also show that he meets the third criterion, 
that is, that the effects of his vocational impairment have 
not been overcome.  38 C.F.R. § 21.51(b).  Based on the 
evidence of record, the Board finds that this criterion is 
not met.  In this case and throughout the appeal, the Veteran 
has been self-employed, working to fix computers and build 
websites, for which he indicated that he was compensated 
$24,000 per year.  Also, from June 2006 to approximately 
March 2008, the Veteran was employed part time with Lockheed 
Martin as a computer systems analyst, for which he was 
compensated $12,720 per year.

In her counseling record-narrative report, dated in October 
2007, the VR&C counselor noted that the Veteran had been 
given accommodations and was able to telecommute as needed.  
The counselor also determined that the Veteran had overcome 
the effects of his impairment of employability and did not 
have an employment handicap.  This determination was based, 
in part, on the Veteran's major depressive disorder, his 
employment history and experience, his education, and his 
current, stable employment in a position that was consistent 
with his interests, aptitude and abilities.

Moreover, the Veteran does not report that his service-
connected disability currently compromises his ability to 
perform his position.  The counselor noted in October 2007 
that the factor presenting as an impairment to his 
employability was his difficulty working around crowds.  He 
needed to work in an environment where his need to work in 
isolation could be accommodated.  The Veteran has asserted 
that he needs to finish his bachelor's degree in order to 
secure a job where he could work at home, in isolation.  
However, the Veteran currently worked in his desired field, 
in a job that accommodated his need to work alone.  The 
Veteran submitted internet information from the Bureau of 
Labor Statistics and from Lockheed Martin, attempting to show 
that he needed a bachelor's degree to work in his field.  
However, both documents showed that, in the absence of a 
bachelor's degree, sufficient experience in that field could 
qualify a person for that position.  The Veteran has three 
years of college, during which he majored in electrical and 
computer engineering, and, as stated on his résumé, ten years 
of experience in information technology.  The October 2007 
VR&C counselor concluded that the Veteran had overcome the 
impairment to his employability and, therefore, did not have 
an employment handicap.

Regarding Chapter 31 vocational rehabilitation benefits, 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  Upon review of the entire evidentiary 
record, the Board finds that the evidence discussed above 
leads to a conclusion that the Veteran has indeed overcome 
the effects of his vocational impairment, and that an 
employment handicap is not shown.  The results of the Career 
Scope testing, along with the Veteran's documented 
educational and employment history, are more probative than 
his statements asserting that he is unable to obtain and 
retain such employment.  Accordingly, the legal criteria for 
establishing basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.

The Board notes that the Veteran stated in March 2008 that he 
was no longer employed at Lockheed Martin.  However, he 
continued his self-employment.  Nevertheless, the evidence 
shows the Veteran was able to overcome the effects of his 
impairment of employability by qualifying for such employment 
and by maintaining his self-employment.  To the extent that 
the Veteran contends that he has not been able to make more 
than $10,000 in any year since he separated from service, the 
Board finds that this evidence directly contradicts earlier 
evidence showing that he earned $24,000 per year from his 
business and $12,720 per year when he was working at Lockheed 
Martin. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but as there was no approximate balance 
of positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor.  Inasmuch as 
the preponderance of the evidence is against the Veteran's 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this determination, the Board is cognizant of the 
Veteran's desire to obtain a Bachelor's degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible Veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the Veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment, 
and indeed, is doing so.


ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


